EXHIBIT 10.1

     , 2006

Re: Performance Award Agreement

Dear      :

In recognition of your continued commitment to the growth and success of New
Century Financial Corporation (“New Century”), we are very pleased to announce
that you have been granted an opportunity to earn a performance award of up to
$220,500 (your “Performance Award”). This letter (this “Agreement”) sets forth
the terms and conditions of your Performance Award. If you have any questions
after reading this Agreement, please contact Amanda Peterson at (949) 255-6890.

Performance Award Opportunity. We will pay you a cash amount equal to your
Performance Award, subject to tax withholding and other authorized deductions,
if New Century meets its four (4) predetermined objectives, as set forth below,
at target for the three-year period from January 1, 2006 to December 31, 2008
(the “Performance Period”). The four objectives have been established with
respect to the following performance measures: Pre-Tax Income (“PTI”), Pre-Tax
income Growth (“PTIG”), Return on Stockholders’ Equity (“ROE”), and Total
Shareholder Return (“TSR”).

If performance is less than or greater than the target level of performance for
any one or more of the performance measures for the Performance Period, the
amount of your Performance Award will be determined with reference to
“Performance Units.” You have been awarded       Performance Units for this
purpose, with      units allocated to the PTI measure,      units allocated to
the PTIG measure,      units allocated to the ROE measure, and      units
allocated to the TSR measure. Each Performance Unit represents the right to
receive $100 if the related measure is achieved at the target level of
performance for the Performance Period. No amount will be payable with respect
to a Performance Unit if minimum performance is not achieved with respect to
that measure for the Performance Period.

Following is more information on the Performance Measures:

PTI: We will pay you $100 for each of your Performance Units allocated to the
PTI measure if New Century’s consolidated pre-tax net income (without the TRS
portfolio) equals or exceeds $606 million for any fiscal year during the
Performance Period. This portion of the Performance Award will be paid only with
respect to the first year in which such earnings target is met, and will not be
paid again even if the earnings target is met in a subsequent year. No payment
will be made with respect to this portion of the Performance Award if New
Century’s consolidated pre-tax net income (without the TRS portfolio) does not
equal or exceed $606 million for any fiscal year during the Performance Period.

PTIG: We will pay you $100 for each of your Performance Units allocated to the
PTIG measure if New Century’s consolidated pre-tax net income for the three
fiscal years in the Performance Period grows at an average annual rate of 20%
(using New Century’s consolidated pre-tax net income for 2005 as the base year
to measure such growth). A payout schedule for results other than at target is
set forth on the attached Exhibit A.

ROE: We will pay you $100 for each of your Performance Units allocated to the
ROE measure if New Century’s average annual return on stockholders’ equity for
the three fiscal years in the Performance Period falls within a range from
27.00% to 29.99%. A payout schedule for results other than at target is set
forth on the attached Exhibit B.

TSR: We will pay you $100 for each of your Performance Units allocated to the
TSR measure if New Century’s total stockholders’ return for the three fiscal
years in the Performance Period falls within the range 65.00% to 84.99%. A
payout schedule for results other than at target is set forth on the attached
Exhibit C.

The determination of whether and the extent to which the objectives have been
met with respect to the Performance Period will be based on New Century’s
audited financial statements and related notes and supporting schedules for each
relevant year. To the extent any portion of your Performance Award is allocated
to a particular performance measure and minimum performance is not achieved with
respect to that measure for the Performance Period, no amount will be payable to
you with respect to that portion of your award.

No portion of your Performance Award will be paid, and this Agreement will
immediately terminate, if your employment by New Century or one of our
subsidiaries terminates (for any reason, whether a termination with or without
cause, due to your retirement, death, disability, layoff, or otherwise) prior to
the date that your Performance Award is actually paid (regardless of whether any
performance objective was theretofore satisfied).

Payment. New Century will determine the extent to which the performance
objectives have been satisfied with respect to the Performance Period promptly
after audited financial statements for New Century are received by us with
respect to the last year in the Performance Period. If one or more of the
performance objectives have been satisfied at or above the minimum level of
performance, New Century will, subject to the employment requirement set forth
above, pay you the applicable portion of your award promptly after making such
determination. (Note that, even if the PTI measure is achieved before the end of
the Performance Period, that determination and any related payments will not be
made until after the last year in the Performance Period, and the employment
requirement will remain in place as indicated above through the date that
payments are actually made.)

Adjustments. New Century may, in our sole discretion, adjust performance
measures, performance conditions, and performance goals applicable to your
Performance Award if we determine that the adjustment is necessary or advisable
to preserve the intended incentives and benefits to reflect any one or more of
the following that may have occurred or may in the future occur: (1) any
material change in the capitalization or organization of New Century or any of
our subsidiaries, any material corporate transaction (such as a reorganization,
combination, separation, merger, acquisition, or any combination of the
foregoing) affecting New Century or any of our subsidiaries, or any complete or
partial liquidation of New Century or any of our subsidiaries, (2) any change in
accounting policies or practices, (3) the effects of any special charges to New
Century or any of our subsidiaries, or (4) any other similar special
circumstances.

Administration. New Century reserves the right, in our sole discretion, to
determine performance, whether the applicable performance conditions have been
timely satisfied, to make adjustments as contemplated above, and to construe and
interpret this Agreement setting forth your Performance Award opportunity. Any
interpretation or determination made by New Century with respect to such matters
shall be final and binding and given the maximum deference permitted by law.

No Right to Continued Employment. Nothing contained in this Agreement
constitutes an employment or service commitment by New Century (or any of our
affiliates), affects your status as an employee at will who is subject to
termination without cause at any time, or interferes in any way with New
Century’s right (or the right of any of our affiliates) to change your
compensation or other terms of employment at any time.

Entire Agreement. This Agreement contains all of the terms and conditions of
your performance award opportunity and may be amended only by a written
agreement, signed by an authorized officer, that expressly refers to this
Agreement.

 
 
NEW CENTURY FINANCIAL CORPORATION
a Maryland corporation
By:     
Brad A. Morrice
Vice Chairman, President and Chief Operating Officer

1

EXHIBIT A
PERFORMANCE UNITS: PTIG PAYOUT SCHEDULE

          Average Annual Growth Rate   Per Unit Payout*
25.00% or Greater
  $ 150  
 
       
20.01% - 24.99%
  $ 102 - $148  
 
       
20.0% (Target)
  $ 100  
 
       
15.00% - 19.99%
  $ 75  
 
       
10.00% -14.99%
  $ 50  
 
       
5.00% - 9.99% (Minimum Performance)
  $ 25  
 
       
Less Than 5.0%
  $ 0  
 
       

* For average annual growth rate of 20.01% or more but 24.99% or less, the Per
Unit value will equal $102 at 20.01% and will increase by $2.00 per unit for
each 0.2% by which the average annual growth rate exceeds 20.01% to a maximum of
$148 per unit. Except as noted, the per unit payout will not be pro-rated for
performance within, above, or below the specified ranges.

The average annual growth rate will be rounded to the nearest whole hundredth of
a percent.

2

EXHIBIT B
PERFORMANCE UNITS: ROE PAYOUT SCHEDULE

         
Average Annual Return on Equity
  Per Unit Payout

 
       
39.00% or Greater
  $ 150  
 
       
36.00% - 38.99%
  $ 135  
 
       
33.00% - 35.99%
  $ 120  
 
       
30.00% - 32.99%
  $ 105  
 
       
27.00% - 29.99% (Target)
  $ 100  
 
       
24.00% - 26.99%
  $ 75  
 
       
21.00% - 23.99%
  $ 50  
 
       
18.00% - 20.99% (Minimum Performance)
  $ 25  
 
       
Below 18.0%
  $ 0  
 
       

The average annual return on equity will be rounded to the nearest whole
hundredth of a percent. The per unit payout will not be pro-rated for
performance within, above, or below the specified ranges.

3

EXHIBIT C
PERFORMANCE UNITS: TSR PAYOUT SCHEDULE

         
Total Stockholder Return
  Per Unit Payout

 
       
135.00% or Greater
  $ 150  
 
       
115.00% - 134.99%
  $ 135  
 
       
100.00% - 114.99%
  $ 120  
 
       
85.00% - 99.99%
  $ 105  
 
       
65.00% - 84.99% (Target)
  $ 100  
 
       
45.00% - 64.99%
  $ 75  
 
       
30.00% - 44.99%
  $ 50  
 
       
15.00% - 29.99% (Minimum Performance)
  $ 25  
 
       
Below 15.0%
  $ 0  
 
       

The total stockholder return will be rounded to the nearest whole hundredth of a
percent. The per unit payout will not be pro-rated for performance within,
above, or below the specified ranges.

4